Citation Nr: 1209877	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for squamous cell carcinoma of the lymph nodes of the right neck and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was not new and material evidence since a prior, final and binding, April 2002 RO decision and therefore denied the Veteran's petition to reopen his claim for service connection for squamous cell carcinoma of the lymph nodes of his right neck.  In May 2007, along with his notice of disagreement (NOD) initiating an appeal of that more recent decision, he submitted additional medical evidence.  And after considering this evidence, the RO appears to have made an implicit determination that it was new and material and therefore reopen the claim, especially since the RO readjudicated this claim on its underlying merits in the since issued June 2008 statement of the case (SOC).  So, too, must the Board make this threshold preliminary determination, however, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

As support for his claim, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In this decision, for reasons and bases that will be discussed, the Board, like the RO, is reopening this claim because there is new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  In an unappealed April 2002 decision, the RO initially considered and denied the Veteran's claim for service connection for squamous cell carcinoma of the lymph nodes, which he alleged was the result of exposure to Agent Orange; the RO determined, however, this was not a disease presumptively associated with herbicide exposure and that the Veteran's service treatment records (STRs) were unremarkable for any such cancer and that, although diagnosed since the conclusion of his service, it was unrelated to his service.

2.  Since that April 2002 decision, however, the Veteran has submitted additional medical evidence supportive of this claim that this cancer is related or attributable to his military service; so this additional evidence, when considered along with the evidence previously of record, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate this claim, raises a reasonable possibility of substantiating this claim, and therefore is so significant that it must be considered in order to fairly decide the merits of this claim for squamous cell carcinoma.


CONCLUSION OF LAW

The RO's April 2002 decision denying the Veteran's claim for service connection for squamous cell carcinoma of the lymph nodes is final and binding on him based on the evidence then of record; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening this claim for squamous cell carcinoma of the lymph nodes on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of this claim on remand.

The RO first considered and denied this claim in April 2002.  At the time, the evidence included an August 1998 computerized tomography (CT) scan report showing a mass at the right base of the Veteran's tongue.  That mass was considered to most likely represent squamous cell carcinoma with solitary level II ipsilateral lymph node metastasis.

In developing the claim, the RO considered the fact that Hodgkin's disease and non-Hodgkin's lymphoma are cancers presumptively associated with exposure to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  And in order to determine whether the Veteran's diagnosed squamous cell carcinoma could be classified as either Hodgkin's disease or non-Hodgkin's lymphoma, to in turn entitle him to this presumption of service connection, a VA oncologist reviewed the record in 2002.  However, this VA oncologist determined the Veteran's squamous cell carcinoma could not be classified as either non-Hodgkin's lymphoma or Hodgkin's disease.  The RO also requested an opinion regarding whether the Veteran had undergone chemo/radiation therapy subsequent to surgery.  The commenting physician noted that the computerized records contained references to post-surgical chemo/radiation treatment.

But when denying this claim in April 2002, the RO determined the available scientific and medical evidence did not support the conclusion that squamous cell carcinoma of the lymph nodes of the right neck was associated with Agent Orange exposure.  Further, there was no evidence this cancer was otherwise related to the Veteran's military service.

The RO appropriately notified the Veteran of that April 2002 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  So that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Here, though, this regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of that earlier appeal period, that is, during the one-year aftermath of that April 2002 decision initially considering and denying this claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed his current petition to reopen this claim in September 2006.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

As reason or justification for reopening this claim, in May 2007, the Veteran submitted an undated letter from D.K.H., M.D., stating "[the Veteran] has metastasis neck cancer with unknown primary [site] from upper digestive tract.  Agent Orange is a know[n] strong carcinogen, [patient] had exposed to."

The Veteran also presented testimony concerning his claim and, in particular, regarding the purported relationship between his cancer and military service, during his October 2011 hearing at the RO before the Board.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The evidence that must be considered in determining whether there is a basis for reopening the claim is the evidence that has been added to the record since the last final and binding disallowance of the claim, regardless of the specific basis of that denial, which, in this case, was the RO's April 2002 decision.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Because this additional medical statement since submitted from Dr. D.K.H. was not of record at the time of the RO's April 2002 decision, and at the very least suggest there is a relationship or correlation between the Veteran's cancer and his military service, specifically Agent Orange exposure, this doctor's statement is both new and material to the claim.  Accordingly, the claim is reopened.



ORDER

The petition to reopen the claim for service connection for squamous cell carcinoma of the lymph nodes of the right neck is granted, subject to the further development of this claim on REMAND.


REMAND

This claim must be further developed before being readjudicated on its underlying merits.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The diseases presumptively associated with said exposure are chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 

certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

As already explained, in response to his July 2001 claim of entitlement to service connection, a VA specialist in oncology reviewed the medical record in February 2002 to ascertain whether the Veteran's diagnosed squamous cell carcinoma could be classified as either Hodgkin's disease of non-Hodgkin's lymphoma.  But this VA oncologist determined the squamous cell carcinoma in this particular Veteran could not be classified as either non-Hodgkin's lymphoma or Hodgkin's disease, so on the basis of this opinion the Veteran is not entitled to presumptive service connection under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).


But even if, as here, it is determined a Veteran is not entitled to presumptive service connection, there remains the possibility of establishing his entitlement to service connection on a direct-incurrence basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Additional medical comment therefore is needed to assist in deciding this claim because the February 2002 VA compensation examiner, although an oncologist, did not give any indication of when the Veteran's squamous cell carcinoma initially had manifested in relation to when he was in service, and whether, even if not presumptively related to his exposure to Agent Orange in service, is alternatively directly related to his service - including to said exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(holding that when VA undertakes to provide an examination for an opinion in a service-connection claim, it must ensure the examination and opinion are adequate or, else, notify the Veteran of why an adequate VA examination and opinion cannot or will not obtained).  This additional medical comment especially is needed in light of the private medical opinion from Dr. D.K.H., supportive of this claim, which since has been received in May 2007 hinting at a possible etiological relationship between the Veteran's cancer and Agent Orange exposure in service.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Have a VA compensation examiner, preferably another oncologist or someone qualified to comment on the etiology of squamous cell carcinoma of the type this particular Veteran has, consider the February 2002 VA opinion versus Dr. D.K.H.'s May 2007 opinion and indicate the likelihood (very likely, as likely as not, or unlikely) the squamous cell carcinoma of the Veteran's lymph nodes and right neck either:  1) incepted during his military service from July 1964 to July 1967, alternatively 2) manifested to a minimum compensable degree of at least 10-percent disabling within one year of his discharge from service, so meaning by July 1968, or 3) is otherwise related or attributable to his military service, including especially to exposure to Agent Orange in Vietnam.

This term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner must discuss the underlying medical rationale for the opinion, whether favorable or unfavorable, in the process, if possible, reconciling the difference of opinion between the February 2002 VA compensation examiner (an oncologist) and Dr. D.K.H. in his May 2007 statement.

The decision as to whether the Veteran needs to be actually reexamined is left to the designee's discretion.

In providing this additional comment, however, the designated examiner must remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury (here, presumed exposure to Agent Orange) and, instead, relied exclusively on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion. 

If the reviewer is unable to provide the requested opinion, it is essential the examiner offer a rationale for the conclusion that an opinion cannot be provided without resorting to mere speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

2.  Then readjudicate this claim on its underlying merits (i.e., on a de novo basis) in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


